Citation Nr: 0833802	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  03-11 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
post-traumatic stress disorder, from November 24, 1981 
through June 20, 1988.

2.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder, from June 21, 1988 through 
January 14, 1998. 

3.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder, from January 15, 1998 through 
February 28, 2000, and from June 1, 2000 through March 30, 
2004.

4.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder, since March 31, 2004.  

5.  Entitlement to an effective date prior to March 31, 2004 
for the award of a total disability rating based upon 
individual unemployability.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
lumbar spine herniated nucleus pulposus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in September 
2002, December 2003, January 2005 and October 2005, by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In November 2003, the Board remanded the issue concerning the 
veteran's lumbar spine herniated nucleus pulposus for 
additional procedural and evidentiary development.

During the course of this appeal, the veteran filed a claim 
seeking entitlement to an earlier effective date, prior to 
January 15, 1998, for the grant of service connection for 
post-traumatic stress disorder (PTSD).  Specifically, in his 
notice of disagreement, received in July 2004, the veteran 
claimed "that the correct effective date for his award of 
service connection for PTSD is December 22, 1981."  The RO's 
October 2005 rating decision awarded service connection for 
PTSD, effective from November 24, 1981, which is prior to the 
date claimed by the veteran.  Thus, the RO has fully granted 
the benefit sought by the veteran on appeal, and the issue 
concerning an earlier effective date of the grant of service 
connection for PTSD is no longer before the Board.



FINDINGS OF FACT

1.  From November 24, 1981 through June 20, 1988, the 
veteran's PTSD was not diagnosed, and was not manifested by 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.

2.  From June 21, 1988 through November 7, 1996, the 
veteran's PTSD was not manifested by definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, or psychoneurotic symptoms which 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  During this time frame, the veteran's 
PTSD was manifested by a depressed and anxious mood, thoughts 
which were goal directed and coherent, fair memory, average 
judgment, fair to poor insight, and complaints of depression, 
nightmares and anger problems.

3.  From November 7, 1996 through January 14, 1998, the 
veteran's PTSD was manifested by no more than occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or by 
symptoms controlled by continuous medication.

4.  From January 15, 1998 through February 28, 2000, and from 
June 1, 2000 through March 30, 2004, the veteran's PTSD was 
manifested by poor hygiene, depressed and anxious mood, 
anger, irritability, difficulty sleeping, nightmares, 
avoidant behavior and hypervigilance.  The evidence also 
shows that during this time frame, the veteran was alert, 
fully oriented, maintained good eye contact, normal speech, 
goal-directed thought process, without any hallucinations, 
delusions, psychotic thinking or paranoia, average 
intelligence, intact memory, fair to good insight and 
judgment, and without suicidal or homicidal ideation, plan or 
intent.

5.  Since March 31, 2004, the veteran's PTSD has been 
manifested has been manifested by symptoms including feelings 
of anxiety and depression, poor concentration and memory, 
difficulty sleeping, and being easily angered.  There is no 
showing of gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living, including maintenance of minimal personal 
hygiene; and disorientation to time and place, memory loss 
for names of close relatives, own occupation, or own name.  

6.  The veteran's claim for entitlement to a total rating for 
compensation purposes based upon individual unemployability 
(TDIU) was received by VA on March 31, 2004.

7.  It is not factually ascertainable, prior to March 31, 
2004, that the veteran was unemployable solely due to his 
service-connected PTSD, which at that time was his only 
service-connected disability.

8.  The veteran's original claim seeking service connection 
for lumbar spine herniated nucleus pulposus was denied by an 
unappealed RO rating decision in May 1987.
  
9.  Evidence received since the RO's May 1987 decision is 
cumulative or redundant, or it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for lumbar 
spine herniated nucleus pulposus. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
PTSD, from November 24, 1981 through June 20, 1988, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.132, Diagnostic Code 9406 (1965); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1988).

2.  The criteria for an evaluation in excess of 10 percent 
for PTSD, from June 21, 1988 through January 14, 1998, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1988); 38 C.F.R. 
§ 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


3.  The criteria for an evaluation in excess of 50 percent 
for PTSD, from January 15, 1998 through February 28, 2000, 
and from June 1, 2000 through March 30, 2004, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).

4.  The criteria for an evaluation in excess of 70 percent 
for PTSD, since March 31, 2004, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).

5.  The criteria for an effective date prior to March 31, 
2004, for entitlement to TDIU have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2007).

6.  Evidence submitted to reopen the claim of entitlement to 
service connection for lumbar spine herniated nucleus 
pulposus is not new and material, and therefore, the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2001).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim concerning the proper disability rating 
to be assigned to his service-connected PTSD arises from his 
disagreement with the initial evaluation following the grant 
of service connection for that condition.  Specifically, the 
veteran appealed the RO's December 2003 rating decision which 
granted service connection, at a 50 percent initial 
disability rating, for PTSD, effective from January 15, 1998.  
Thereafter, the RO issued an October 2005 rating decision 
which awarded an earlier effective date of November 24, 1981 
for grant of service connection for PTSD.  This decision also 
assigned staged initial evaluations for the veteran's PTSD 
consisting of: 0 percent disabling, from November 24, 1981 
through June 20, 1988; 10 percent disabling, from June 21, 
1988 through January 14, 1998; 50 percent disabling, from 
January 15, 1998 through March 30, 2004; and 70 percent 
disabling, since March 31, 2004.  The veteran subsequently 
contested the assignment of the evaluations assigned for 
these earlier periods.  Once service connection is granted 
the claim is substantiated, additional notice is not required 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice as to this claim is needed under VCAA.

As for his claim to reopen, VA must both notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, notice letters, dated in December 2003 and 
November 2004, included the criteria for reopening a 
previously denied claim, and the criteria for establishing 
service connection.  Moreover, the April 2003 statement of 
the case provided the veteran with information concerning why 
the claim was previously denied, which was subsequently 
followed by the RO's readjudication of the claim in an April 
2006 supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  Consequently, 
the Board finds that adequate notice has been provided, as 
the veteran was informed about what evidence was necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denial.  

As for the veteran's claim concerning the effective date of 
his TDIU rating, his appeal herein arises from his 
disagreement with the assignment of the effective date 
following the initial grant of an award for TDIU.  As the 
veteran's claim for entitlement to TDIU has been granted, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Moreover, in the present appeal, in the May 2006 
statement of the case, the RO set forth the provisions of 38 
C.F.R. § 3.400 and explained the criteria governing effective 
dates for award of entitlement to TDIU.  Moreover, the 
veteran has been afforded the opportunity to present evidence 
and argument with respect to the claim for an earlier 
effective date, which his former representative has done via 
written statement filed in this matter.  The veteran has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of this claim, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The RO obtained the veteran's 
service medical records and his identified VA and private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The veteran has been provided with VA examinations to 
determine the severity of his PTSD.  A specific VA medical 
opinion is not needed to consider whether the veteran has 
submitted new and material evidence to reopen his claim 
herein.  See also 38 C.F.R. § 3.159(c)(4)(iii) (2007).  
Moreover, a specific VA medical opinion is not needed to 
adjudicate the veteran's claim seeking an earlier effective 
date for TDIU.  Finally, there is no indication in the record 
that additional evidence relevant to the issues being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

I.  Increased Initial Rating for PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2007).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2007).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2007); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  

Where a veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id. 

During the course of this appeal, the RO assigned staged 
initial disability ratings for the veteran's service-
connected PTSD.  Specifically, the veteran's PTSD is rated 0 
percent disabling, from November 24, 1981 through June 20, 
1988; 10 percent disabling, from June 21, 1988 through 
January 14, 1998; 50 percent disabling, from January 15, 1998 
through February 28, 2000; 100 percent disabling, from 
February 29, 2000 through May 31, 2000 (pursuant to 38 C.F.R. 
§ 4.29); 50 percent disabling, from June 1, 2000 through 
March 30, 2004; and 70 percent disabling, from March 31, 
2004.  

The regulations used in rating PTSD were amended since the 
initial grant of service connection in November 1981.  See 38 
C.F.R. § 4.132, Diagnostic Code 9406 (1965); see also 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1988); 53 Fed. Reg. 
1441 (January 19, 1988), 54 Fed. Reg. 4281 (January 30, 
1989); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 61 
Fed. Reg. 52,695 (1996); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000).

In 1965, the General Rating Formula for Psychoneurotic 
Disorders in the Rating Schedule provided for a 
noncompensable rating if there were neurotic symptoms which 
may somewhat adversely affect relationships with others but 
which do not cause impairment of working ability.  See 38 
C.F.R. § 4.132, Diagnostic Codes 9400 through 9406 (1965).  A 
10 percent rating was warranted if the individual had less 
than criteria for the 30 percent, with emotional tension or 
other evidence of anxiety productive of moderate social and 
industrial impairment.  Id.  A 30 percent rating was 
warranted if the individual had definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce considerable 
industrial impairment.  See 38 C.F.R. § 4.132, Diagnostic 
Codes 9400 through 9406 (1965).  A 50 percent rating was 
warranted if the individual's ability to establish or 
maintain effective or favorable relationships with people was 
substantially impaired and when, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in severe industrial impairment.  
Id.  A 70 percent rating was warranted when the individual's 
ability to establish and maintain effective or favorable 
relationships with people was seriously impaired, and when 
the psychoneurotic symptoms were of such severity and 
persistence that there was pronounced impairment in the 
individual's ability to obtain or retain employment.  Id.  A 
100 percent (total) rating was warranted when the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
when the individual had totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality, with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; and when the individual was 
demonstrably unable to obtain or retain employment.  

This provision instructed the RO not to use social impairment 
per se as the sole basis for any specific percentage 
evaluation.  Id. at Note 1.  The requirements for a 
compensable rating were not met when the psychiatric findings 
are not more characteristic than minor alterations of mood 
beyond normal limits; fatigue or anxiety incident to actual 
situations; minor compulsive acts or phobias; occasional 
stuttering or stammering; minor habit spasms or tics; minor 
subjective sensory disturbances such as anosmia, deafness, 
loss of sense of taste, anesthesia, paresthesia, etc.  When 
such findings actually interfered with employability to a 
mild degree, a 10 percent rating under the general rating 
formula could be assigned.  See Id. at Note 2.  

Effective February 3, 1988, PTSD, also referred to in prior 
years as post-traumatic stress neurosis under Diagnostic Code 
9411, had been added to the list of psychoneurotic disorders 
recognized by VA.  The schedular criteria to rate these 
disorders was revised.  See 38 C.F.R. § 4.132, Diagnostic 
Codes 9400 through 9411 (1988); 53 Fed. Reg. 1441 (Jan 19, 
1988).  A 10 percent rating was assigned when there was less 
than the criteria for a 30 percent disability rating, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  Id.  A 30 percent 
rating was assigned when there was definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  Id.  A 50 percent evaluation required 
that the veteran's ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
Id.  A 70 percent evaluation required that the veteran's 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired.  The 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  Id.  A 100 percent evaluation requires 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or demonstrably unable to obtain or 
retain employment.  Id. 

The terms "considerable" and "severe" in 38 C.F.R. § 4.132 
were quantitative in nature.  See Hood v. Brown, 4 Vet. App. 
301, 303 (1993).  VA's Office of General Counsel issued a 
precedent opinion concluding that "considerable" was to be 
construed as "rather large in extent or degree."  See 
VAOPGCPREC 9-93.  The Board is bound by this interpretation 
of the term "considerable."  See 38 U.S.C.A. § 7104(c) (West 
1991 & Supp. 2001).

Under the current criteria, effective from November 7, 1996, 
PTSD is rated 10 percent when it is productive of 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress; or symptoms controlled by continuous medication.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  A 30 percent 
evaluation is assigned where there is disability productive 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events).  Id.  A 
50 percent evaluation is assigned where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  A 70 percent evaluation is warranted 
where there is objective evidence demonstrating occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to suicidal ideation; obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.  A rating of 100 
percent is warranted for PTSD where the evidence shows total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  
Id.

In evaluating the evidence, the Board has considered the 
various Global Assessment of Functioning (GAF) scores that 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See DSM-IV; 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a 
GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, such as 
occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score of 51-60 indicates 
moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational or school functioning (e.g., having few friends 
or having conflicts with peers or co-workers).  A GAF score 
of 41-50 is assigned where there are, "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  A GAF score of 31 to 40 denotes behavior 
considerably influenced by delusions or hallucinations or 
serious impairment in communications or judgment or an 
inability to function in almost all areas.  Id. DSM-IV at 46-
47.

In considering the veteran's claim herein, the RO has 
considered the veteran's claim under the current criteria, 
effective on November 7, 1996, and the prior criteria, 
effective from February 3, 1988.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1988); 53 Fed. Reg. 1441 (January 19, 
1988); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  The 
RO did not consider the veteran's claim pursuant to the 
regulations in effect prior to February 3, 1988; however, the 
Board finds that the changes that were made effective 
February 3, 1988, were not substantive in nature.  Moreover, 
the Board finds the level of severity of PTSD required to 
obtain a compensable rating slightly decreased with the 
change in regulation effective February 3, 1988.  
Accordingly, there is no prejudice to the veteran for the 
Board to apply the regulatory provisions which are at issue 
in our appellate adjudication of this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

A.  From November 24, 1981 through June 20, 1988

The veteran filed his original claim seeking service 
connection for PTSD, claimed as Vietnam Stress Syndrome, on 
November 24, 1981.  From November 24, 1981 through June 20, 
1988, the RO assigned the veteran's PTSD a noncompensable 
disability rating.  

A statement from the veteran's spouse, dated in December 
1981, noted that the veteran was very moody, easily angered, 
socially isolated and very paranoid when he drank beer.  She 
also reported that he had nightmares.  Statements from the 
veteran, dated in December 1981 and March 1983, noted his 
complaints of feeling depressed, nervous, paranoid, tired, 
short-tempered, and with a loss of ambition.

Medical treatment reports, dated in April 1984, revealed that 
the veteran underwent surgery for a low back disorder 
following an injury to his back while shoveling gravel at 
work in November 1983.  A treatment report, dated in November 
1985, noted the veteran's request for help dealing with daily 
stress.  The report noted that his stressors in life were 
unemployment, problems with child support, and missing his 
children, who resided in California.  Mental status 
examination revealed him to be alert and fully oriented.  The 
report noted that he sometimes felt he might hurt others or 
himself.  It also noted that he felt depressed, and had 
insomnia, and a loss appetite.  

A treatment report, dated in March 1987, noted the veteran's 
complaints of his nerves bothering him.  The report indicated 
that he was unable to find work as a roofer because the union 
determined that he was an insurance risk.  The report also 
noted that he had quit his job as a cab driver just four days 
earlier.  The report concluded with a diagnosis of place of 
life problem - marital discord and financial difficulty.  

A medical treatment report, dated in August 1987, noted the 
veteran's complaints of residuals of a back injury which 
required surgery.  The report noted examining physician's 
opinion that the veteran could do work which required less 
physical effort.

Based on a longitudinal review of the record, the Board finds 
that a compensable disability rating is not warranted for the 
veteran's PTSD from November 24, 1981 through June 20, 1988.  
During this time frame, evidence does not show that the 
veteran's PTSD was manifested by emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  See 38 C.F.R. § 4.132, Diagnostic Code 9406 
(1965); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1988); 53 
Fed. Reg. 1441 (January 19, 1988).  In making this 
determination, the Board points out that the veteran was not 
diagnosed with PTSD, or any psychiatric disorder other than 
"place of life problem," during this time frame.  
Accordingly, the veteran's PTSD is not shown to warrant a 
compensable rating at any time from November 24, 1981 through 
June 20, 1988.  Fenderson v. West, 12 Vet. App. 119 (1999).  

B. From June 21,1988 through January 14, 1998

From June 21, 1988 through January 14, 1998, a 10 percent 
evaluation was assigned for service-connected PTSD.

A medical treatment report in June 1988, noted the veteran's 
complaints of residuals of a back injury.  The physician 
opined that the veteran's back problem was not severe enough 
to be considered disabling, and that based on his age, 
education and experience, he should be able to do work.

A treatment report in June 1988, noted the veteran's 
complaints of feeling depressed, with reduced appetite, 
sleep, and social interests.  The report concluded with 
diagnoses of major depression and PTSD.  The treating 
physician also noted that the veteran's back condition was 
contributing to his depression.

A treatment report, dated in July 1988, noted the veteran's 
major concern of loss of income and marital instability.  A 
mental status examination revealed the veteran to be well-
oriented and alert, with normal speech and moderately 
depressed mood.  His affect was appropriate with a hostile 
edge.  His thoughts were well-connected without evidence of 
delusions, illusions, and hallucinations.  He exhibited no 
thoughts of harming himself or others.  The report concluded 
with diagnoses of major depression, rule out PTSD, marital 
conflict.  A treatment report, dated in September 1988, noted 
the veteran's frustration at his inability to find employment 
due to his back injury.  Mental status examination revealed 
that he flatly denied being suicidal or homicidal.  The 
report concluded with an impression of anti-social 
characteristics more prominent than depression, as 
demonstrated by inconsistency of presentation and emphasis on 
wrongs committed against him.  

A psychiatric treatment report received from the Social 
Security Administration (SSA), dated in December 1988, noted 
the examiner's opinion that the veteran was depressed 
primarily as a result of his physical condition and 
consequent unemployment.  The examiner also noted that the 
veteran's PTSD diagnosis was questionable.  The examiner 
reported that the veteran had no problems with intelligence 
or memory, and had no significant problems due to a mental 
disorder, and that he had mostly physical problems causing 
limitations in persistence and pace.  

A hospitalization report in June 1989, indicated that the 
veteran presented with complaints of depression, nightmares, 
and explosive anger.  He was discharged with diagnoses of 
stable PTSD, stable depression, and chronic low back pain.

A decision by the SSA, dated in September 1989, concluded 
that the veteran was entitled to disability benefits 
commencing on March 31, 1988.  The decision was based upon 
the veteran's residuals of back surgery, depression, and 
PTSD.


A treatment report in March 1991, noted that the veteran was 
having family trouble.  He reported thoughts of suicidal 
ideation after drinking with an attempt by allegedly placing 
a shotgun in his mouth, but being unable to pull the trigger.  
The report indicated that he was a former roofer, and that he 
worked as such the previous summer.  The report concluded 
with a diagnosis of suicidal depression and PTSD.

A treatment report in August 1993, revealed that the 
veteran's hygiene was fair, mood was anxious and depressed, 
affect was congruent, and thoughts were goal directed and 
coherent.  The veteran did not exhibit any suicidal or 
homicidal ideations.  He was fully oriented, memory was fair, 
judgment was average, and insight was fair to poor.  The 
report concluded with an impression of major depression, 
recurrent, PTSD by history, and alcohol abuse by history.

After reviewing the evidence of record, the Board concludes 
that a disability rating in excess of 10 percent is not 
warranted at any time June 21, 1988 through January 14, 1998.

From June 21, 1988 to November 6, 1996, the veteran's PTSD 
was not shown to be manifested by definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and psychoneurotic symptoms result 
in such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  See 38 C.F.R. § 4.132, Diagnostic Codes 9400 
through 9411 (1988); 53 Fed. Reg. 1441 (Jan 19, 1988).  The 
December 1988 psychiatric treatment report noted that the 
veteran had no problems with intelligence or memory, and had 
no significant problems due to a mental disorder.  It also 
noted the examiner's opinion that the veteran was depressed 
primarily as a result of his physical condition and his 
consequent unemployment.  The Board also notes that despite 
the single incident of suicidal ideation after drinking, the 
record shows that the veteran's PTSD during this time was 
manifested by symptoms, including fair hygiene, alert and 
oriented, anxious and depressed mood, normal speech, well-
connected thoughts, fair memory, average judgment, and fair 
to poor insight.  Moreover, the August 1993 treatment report 
diagnosed the veteran with PTSD by history.

From November 7, 1996 to January 14, 1998, the veteran's PTSD 
was shown to have been manifested by no more than 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or by symptoms controlled by continuous medication.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

C. From January 15, 1998 through February 28, 2000, and 
from June 1, 2000 through March 30, 2004

From January 15, 1998 through February 28, 2000, and from 
June 1, 2000 through March 30, 2001, the RO assigned the 
veteran's PTSD a 50 percent disability rating.

In a treatment report dated in January 1988, the veteran 
complained of frequent nightmares and flashbacks involving 
combat situations.  He also reported having poor sleep, 
social isolation, and feeling chronically depressed.  He 
denied any suicidal or homicidal ideations.  Mental status 
examination revealed the veteran to be pleasant and 
appropriate, anxious, and fully oriented.  His memory was 
intact, and his speech was normal.  His affect was congruent, 
and his mood down.  He had good eye contact, and his thoughts 
were logical and goal directed.  He denied any 
hallucinations.  No delusional or psychotic thinking was 
noted, and insight and judgment were good.  

A treatment report, dated in February 1998, noted the 
veteran's problems with PTSD, anger, and irritability.  The 
report noted an Axis I diagnosis of PTSD, and an axis III 
diagnosis of back trouble.  It also listed an overall GAF 
score of 40.  

In May 1998, a VA examination for PTSD was conducted.  The 
report noted the veteran's complaints of nightmares and 
flashbacks.  He indicated that he was easily agitated, 
hypervigilant, and socially isolated.  Mental status 
examination revealed his appearance was slightly disheveled.  
His behavior was cooperative, and his speech was of normal 
rate and tone, but slightly pushed.  He exhibited an anxious 
mood, and an anxious content of thought.  He denied any 
current suicidal or homicidal thoughts.  He had no delusions, 
hallucinations, or paranoia.  Insight and judgment seemed 
fair.  He was oriented to the month, but not the date or 
year.  The examiner also noted that his intelligence was 
average.  The report concluded with an impression of PTSD and 
dysthymia and listed a GAF score of 60.  The VA examiner 
further noted that the veteran's conditions have caused 
significant problems in his life on a day-to-day basis, and 
it seems to have curtailed his ability in relationships and 
holding a job.  

A treatment report, dated in October 1998, noted that the 
veteran stated he was currently unemployed due to his back 
problems.  He also reported that he was having problems 
controlling his temper.  The treatment report noted that his 
grooming and hygiene were poor.  His mood was stable.  His 
speech was within normal limits, and the content was 
egocentric and repetitive.  The veteran reported that he 
loved his spouse of twenty-three years, and that they were 
able to problem solve effectively.  He denied having any 
friends.

A statement from the veteran, dated in October 1998, noted 
that he had frequent thoughts of Viet Nam, that he was always 
on guard, did not get along well with others, and was often 
angry.

In a treatment report dated in November 1988, the veteran 
indicated that he had received a job offer in Florida, but 
that it wasn't feasible.  The veteran expressed increased 
feelings of hopelessness.  He denied any suicidal or 
homicidal thinking.  The report concluded with diagnoses of 
major depression in partial remission on medications and 
PTSD, currently mild.

The veteran was reported as depressed in a treatment report, 
dated in March 1999, noted that the veteran was depressed.  
He denied having any thoughts of killing himself, and 
endorsed mild symptoms of decreased sleep and appetite.  He 
was guarded, cautious, and hyperalert.  The report listed the 
veteran's conditions of depression and PTSD.  In March 1999, 
a subsequent treatment report noted the veteran's complaints 
of decreased energy and interests, increased irritability, 
poor concentration, and thoughts of hopelessness.  Mental 
status examination revealed that he was alert and 
cooperative, with normal speech.  There was no evidence of 
psychosis, and the veteran denied any current suicidal or 
homicidal ideations, plan or intent.  His mood was somewhat 
depressed with congruent affect.  His intellect was average, 
and his insight and judgment were fair.  The report concluded 
with diagnoses of PTSD and depression, not otherwise 
specified.  A subsequent treatment report dated in June 1999, 
reported that a friend of his helped him to be more active 
during the day.  They had been fishing and hunting together.  
Mental status examination revealed similar findings to the 
March 1999 treatment report.

In June 1999, a treatment report noted that the veteran was 
sleeping longer hours and was not as angry on his medication.  
Mental status examination revealed him to be alert and 
cooperative, with normal speech.  There was no evidence of 
psychosis.  He denied any current suicidal or homicidal 
ideation, plan or intent.  His mood was somewhat depressed 
with congruent affect.  His intellect was average, and his 
insight and judgment was fair.  The report concluded with 
diagnoses of PTSD and depression, not otherwise specified.

A hospitalization report indicated that the veteran was 
hospitalized from February 26, 2000 to May 26, 2000, for a 
scheduled admission for the inpatient PTSD program.  The 
report noted discharge diagnoses of chronic PTSD and alcohol 
dependence, in sustained full remission.  It also noted a GAF 
score at discharge of 42.

A January 2003 treatment report noted that the veteran did 
not take much interest in doing anything.  The report noted 
that he had nightmares, had not used alcohol in years, and 
was not suicidal.  The report concluded with a diagnosis of 
PTSD and listed a GAF score of 41.  

A treatment report dated in March 2003, noted the veteran's 
complaints of poor sleep, nightmares, anger, and antisocial 
traits.  The report concluded with diagnoses of PTSD and 
possible antisocial trait.  A GAF score of 41 was assigned.  

Based upon a review of the veteran's claims folders, the 
Board concludes that the currently assigned 50 percent 
disability rating is the correct evaluation for his 
service-connected PTSD, from January 15, 1998 through 
February 28, 2000, and from June 1, 2000 through March 30, 
2004.

The evidence does not show that the manifestations of the 
veteran's service-connected PTSD met the criteria for the 
next higher disability rating, 70 percent, pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9411, during this time 
frame.  There was no showing of suicidal ideation, 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence or spatial disorientation.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  

While the veteran was shown to have difficulty in 
establishing and maintaining effective work and social 
relationships, this level of impairment was considered in his 
currently assigned 50 percent disability rating.  The October 
1998 treatment report noted that the veteran loved his 
spouse, and was able to problem solve effectively with her.

While the Board acknowledges the veteran had complaints of 
depression, anger, irritability, nightmares, social 
isolation, and difficulty sleeping, these symptoms are 
encompassed by the assigned 50 percent disability rating.  As 
noted above, pursuant to Diagnostic Code 9411, PTSD is rated 
50 percent disabling when there is occupational and social 
impairment with reduced reliability and productivity due to 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

Based on all the evidence of record, to include all 
classifications by the examiners of the level of psychiatric 
impairment, the preponderance of the evidence of record does 
not show occupational and social impairment that meets the 
criteria for a rating in excess of 50 percent for the 
disability at issue from January 15, 1998 through February 
28, 2000, and from June 1, 2000 through March 30, 2004.  Id.; 
Fenderson v. West, 12 Vet. App. 119 (1999).  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.  Since March 31, 2004

Since March 31, 2004, the veteran's service-connected PTSD 
has been assigned a 70 percent disability rating.

A treatment report, dated in October 2004, noted that the 
veteran had gotten a divorce, and was now living with a woman 
friend.  The report noted that he was irritable and quite 
concerned about getting his car fixed.  

A VA examination for PTSD was conducted in December 2004.  
The report noted the veteran's complaints of increasing 
depression and anxiety, poor concentration and memory, and 
being easily angered.  He indicated that he was divorced four 
months ago, and has lost his way of life.  He denied any 
suicidal ideation or history of past attempts, and he 
indicated that he did not go out looking to hurt other 
people.  He reported having trouble sleeping, and had been 
diagnosed with sleep apnea.  He also reported frequent 
nightmares and he did not go to social events as he did not 
want to be around other people.  At the same time, he 
reported that he tried to stay somewhat connected with his 
family, and reported that he would visit his son's family, 
but only stay for a short period of time.  Mental status 
examination revealed the veteran to be slightly disheveled, 
with adequate hygiene.  He was cooperative and maintained 
adequate eye contact.  There was no impairment in thought 
processes or communication noted.  His flow of thought was 
goal directed and logical.  He denied any hallucinations or 
delusions.  There was no inappropriate behavior noted, and he 
denied any current suicide or homicidal ideation, plans or 
intent.  He was fully oriented and reported impairment in 
short and long term memory.  His speech was relevant and 
logical.  He did not display any obsessive or ritualistic 
behaviors, and reported difficulties with depressed mood, 
anxiety, and impulse control.  The report concluded with 
diagnoses of PTSD.  It also listed a GAF score of 40.  The 
examiner noted that the GAF score was due to major impairment 
in the areas of occupational, social, and personal 
functioning, which have not improved with treatment.  The 
report noted a prognosis of poor.  The examiner also noted 
that the veteran's symptoms of depression appeared to be tied 
in with his coping with PTSD.  

In a December 2004 treatment report, the veteran arrived 
early for his appointment.  He reported that his son's three 
children and his grandchildren bother him due to noise.  The 
report noted that he has been off most or all of his 
medications for more than a month.  He reported that he was 
not suicidal.  The report concluded with diagnoses of anxiety 
disorder, PTSD, and chronic back pain, and listed a GAF score 
of 45.

The veteran's 70 percent evaluation, since March 31, 2004, 
contemplates PTSD manifested by objective evidence 
demonstrating occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships. 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

With consideration of the entire record, the Board finds that 
the manifestations of the veteran's service-connected PTSD, 
since March 31, 2004, warrant no more than a 70 percent 
evaluation.  The veteran's service-connected PTSD has been 
manifested by symptoms including chronic and intermittent 
feelings of anxiety and depression, poor sleep, startle 
response, difficulty concentrating, and social withdrawal, as 
well as nightmares and flashbacks.  The evidence does not 
show total occupational and social impairment, due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living, including 
maintenance of minimal personal hygiene; and disorientation 
to time and place, memory loss for names of close relatives, 
own occupation, or own name.  Accordingly, the criteria for a 
rating in excess of 70 percent evaluation for PTSD have not 
been met.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The veteran's lowest GAF score during this period was 40.  
Although GAF scores are important in evaluating mental 
disorders, they do not mandate a particular percentage 
evaluation and the Board must consider all the pertinent 
evidence of record and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

Based on all the evidence of record, to include all 
classifications by the examiners of the level of psychiatric 
impairment, the preponderance of the evidence of record does 
not show occupational and social impairment that meets the 
criteria for a rating in excess of 70 percent for the 
disability at issue at any time subsequent to March 31, 2004.  
Id.; Fenderson v. West, 12 Vet. App. 119 (1999).  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II. Earlier Effective Date for TDIU

The effective date rules for an increased compensation claim 
apply for a TDIU claim.  Hurd v. West, 13 Vet. App. 449, 451 
(2000).  Generally, the effective date of an evaluation and 
award of compensation for an increased rating claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).  

An exception to the general rule applies where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of the claim for increased compensation.  
38 C.F.R. § 3.400(o)(2).  Under those circumstances, the 
effective date of the award is the earliest date at which it 
was ascertainable that an increase occurred.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(0)(2); Harper v. Brown, 10 
Vet. App. 125, 126 (1997).  The question of when an increase 
in disability is factually ascertainable is answered by the 
Board based on the evidence in a veteran's VA claims folder.  
"Evidence in a claimant's file which demonstrates that an 
increase in disability was 'ascertainable' up to one year 
prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).  TDIU benefits are 
granted only when it is established that the service-
connected disabilities are so severe, standing alone, as to 
prevent the retaining of gainful employment.  If there is 
only one such disability, it must be rated at least 60 
percent disabling to qualify for TDIU benefits; if there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  The Board does not 
have the authority to assign an extraschedular total 
disability rating for compensation purposes based on 
individual unemployability in the first instance.  Bowling v. 
Principi, 15 Vet. App. 1 (2001).  

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b).  In determining whether unemployability 
exists, consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19. 

On March 31, 2004, the veteran submitted a TDIU claim.  In 
support of his claim, the veteran submitted an application 
for increased compensation based on unemployability, VA Form 
21-8940, which noted that he last worked at a roofing company 
in April 1984.  The report also noted that the veteran had 
completed one year of high school.

At the time he filed his claim, service connection was in 
effect for PTSD, rated 70 percent disabling since March 31, 
2004.  Prior to that, the veteran's PTSD was rated as 
noncompensably disabling, from November 24, 1981 through June 
20, 1988; 10 percent disabling, from June 21, 1988 through 
January 14, 1998; and 50 percent disabling, from January 15, 
1998 through March 30, 2004.

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2007).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2007).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).

In some cases, a report of examination or hospitalization may 
be accepted as an informal claim for benefits.  38 C.F.R. § 
3.157(b) (2007).  The date of outpatient or hospital 
examination or date of admission to a VA hospital will be 
accepted as the date of receipt of a claim when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  

The veteran's claim for entitlement to TDIU was granted by a 
January 2005 rating decision, effective March 31, 2004.  
There is no evidence of a pending informal or formal claim 
prior to this date.  However, a prior claim for TDIU, filed 
in June 1999, was denied by an unappealed RO decision in 
September 1999.  Accordingly, that decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  

Here, the date of claim was March 31, 2004.  Thus, under the 
general rule, the proper effective date is March 31, 2004.  
38 C.F.R. § 3.400(o)(1).  The Board must determine, however, 
whether the exception applies: whether unemployability due to 
the veteran's service-connected PTSD was factually 
ascertainable within one year of March 31, 2004, the date of 
claim.  38 C.F.R. § 3.400(o)(2).  

The Board has completed a thorough review of all the evidence 
of record from this time period.  See Hazan v. Gober, 10 Vet. 
App. 511, 518 (1997) (holding that VA must review all 
evidence of record one year prior to the claim for increase 
to ascertain the earliest possible effective date).  Review 
of the remaining evidence of record for the one-year period 
prior to March 31, 2004, does not support a finding that the 
veteran was unemployable due solely to his service-connected 
PTSD.  Thus, the Board does not find evidence of 
unemployability due to the veteran's service-connected PTSD 
to be factually ascertainable within one year prior to March 
31, 2004.  Accordingly, the veteran is not entitled to an 
earlier effective date prior to the date of his claim on 
March 31, 2004.  38 C.F.R. § 3.400(o)(1)(2). 

For the reasons discussed above, the preponderance of the 
evidence is against the veteran's claim for an earlier 
effective date for TDIU entitlement.  As such, the benefit of 
the doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III. New and Material Claim

In this case, the veteran's initial claim seeking service 
connection for lumbar spine herniated nucleus pulposus was 
denied in an unappealed May 1987 rating decision.  
Specifically, the RO found that there was no evidence of 
lumbar spine herniated nucleus pulposus having been incurred 
during service, post service medical records showed no 
indication of continuing treatment for this condition 
following his discharge from the service, and there was no 
medical nexus linking the veteran's current back disorder to 
his military service.  Notice of the RO's May 1987 rating 
decision was sent to the veteran later that same month.  He 
did not file a timely notice of disagreement.  Accordingly, 
the May 1987 RO decision is final based on the evidence then 
of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2007).  
 
Following submission of additional evidence, a rating 
decision dated in June 1987, confirmed and continued the 
denial of service connection for a low back disorder.  Notice 
of this decision was sent to the veteran later that same 
month, and he did not perfect an appeal thereof.

In April 2001, the veteran filed his present claim seeking to 
reopen the issue of entitlement to service connection for 
lumbar spine herniated nucleus pulposus.  

In its September 2002 decision, the RO determined that new 
and material evidence was not presented to reopen the 
veteran's claim for entitlement to service connection for 
lumbar spine herniated nucleus pulposus.  Such a 
determination, however, is not binding on the Board, and the 
Board must first decide whether new and material evidence has 
been received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been 
submitted).  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The standard for new and material evidence was amended during 
the course of this appeal.  See 38 C.F.R. § 3.156(a) (2004).  
However, that amendment applies only to claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(Aug. 29, 2001).  Since the veteran's claim to reopen the 
issue of entitlement to service connection was received 
before that date, the law in effect when the claim was filed 
is applicable.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

At the time of the RO's May 1987 rating decision, the veteran 
claimed that he injured his low back during his military 
service.  Evidence of record at the time of the May 1987 
rating decision included the veteran's service medical 
records.  A review of these records revealed treatment for 
complaints of chronic back pain, with no other abnormality 
noted, in June 1970. 

Post service treatment records at the time of the RO's May 
1987 rating decision consisted of an operative report, dated 
in April 1984; a hospitalization report, dated from April 2, 
1984 to April 5, 1984; and a hospitalization report, dated 
from April 24, 1984 to May 2, 1984.  Both hospitalization 
reports noted the veteran's history of developing pain in his 
back and right hip while shoveling gravel in November 1983.  
The reports also noted that the complaints of back pain had 
increased ever since.  The operative report, dated in April 
1984, revealed that the veteran underwent a hemilaminectomy, 
L5-S1 on the right with discectomy and foraminotomy of the S1 
nerve root.  The report concluded with a post operative 
diagnosis of herniated nucleus pulposus, L5-S1, on the right.

Evidence submitted after the unappealed May 1987 rating 
decision includes post service VA and private medical 
records, dated from March 1987 to August 2006.  Review of 
these records reveal ongoing treatment for the veteran's low 
back disorder.  

A decision from the SSA dated in September 1989, along with 
supporting medical records, concluded that the veteran was 
entitlement to SSA disability benefits, beginning in May 
1988.  The decision was based, at least in part, on the 
veteran's residuals of back surgery.

These additional records were silent as to any evidence 
linking the veteran's current back disorder, diagnosed as 
lumbar spine herniated nucleus pulposus, to his military 
service.

This evidence is new because it was not previously submitted 
to the RO, however, the Board finds that this evidence is not 
material.  The veteran's claim for entitlement to service 
connection for lumbar spine herniated nucleus pulposus was 
previously denied because VA found no evidence of a chronic 
disorder of the low back disorder after service that was 
related to the veteran's military service.  The newly 
submitted medical evidence in this matter simply addresses 
post service treatment for the veteran's lumbar spine 
herniated nucleus pulposus, and does not attribute this 
condition to the veteran's military service.  To the 
contrary, some of the newly submitted medical evidence refers 
to the onset of treatment for the low back following his post 
service injury while shoveling gravel in November 1983.  

Additionally, the veteran's contentions herein essentially 
repeat his initial allegations, and thus are not considered 
new evidence.  Moreover, where, as here, resolution of an 
issue under consideration turns on a medical matter, an 
unsupported lay statement, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  

The Board concludes that new and material evidence has not 
been submitted to reopen the claim for service connection for 
lumbar spine herniated nucleus pulposus.  Accordingly, the 
May 1987 decision remains final.  

As new and material evidence to reopen a finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  


ORDER

A compensable initial disability rating for PTSD, from 
November 24, 1981 through June 20, 1988, is denied.

A disability rating in excess of 10 percent for PTSD, from 
June 21, 1988 through January 14, 1998, is denied.

A disability rating in excess of 50 percent for PTSD, from 
January 15, 1998 through February 28, 2000, and from June 1, 
2000 through March 30, 2004, is denied.

A disability rating in excess of 70 percent for service-
connected post-traumatic stress disorder, since March 31, 
2004, is denied.

An effective date prior to March 31, 2004, for TDIU is 
denied.

New and material evidence not having been received, the claim 
for entitlement to service connection for lumbar spine 
herniated nucleus pulposus is not reopened.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


